Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To The Board of Directors and Stockholders of DC Brands International, Inc. We consent to the use of our Independent Registered Public Accounting Firm Report dated May 7, 2010, covering the consolidated financial statements of DC Brands International, Inc. as of and for the years ended December31, 2009 and 2008, to be included in this Registration Statement on Form S-1 to be filed with the Commission on or about May 10,2010 We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/ Turner, Stone & Company Turner, Stone & Company Dallas, Texas May 10, 2010
